United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, TRANSPORTATION
OPERATIONS, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1818
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 16, 2007 nonmerit decision denying his request for an oral
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The last merit decision of record was the Office’s April 18, 2003 decision
denying appellant’s claim that he sustained an employment-related injury on February 28, 2003.
Because more than one year has elapsed between the last merit decision and the filing of this
appeal, the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a hearing under
section 8124 of the Federal Employees’ Compensation Act.

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On February 28, 2003 appellant filed a traumatic injury claim alleging that he injured his
left ankle at work on that date. He did not stop work at that time. In an April 18, 2003 decision,
the Office denied appellant’s claim on the grounds that he did not submit sufficient medical
evidence to establish that he sustained an injury in the performance of duty on
February 28, 2003.
In a May 18, 2006 letter, appellant stated that he wanted “a hearing or reconsideration” in
connection with the denial of his claimed ankle injury. In a February 2, 2007 letter received by
the Office on February 5, 2007, appellant stated that he was “requesting a hearing in front of an
administration judge.”
In a March 16, 2007 decision, the Office denied appellant’s request for a hearing before
an Office hearing representative. It determined that appellant’s hearing request was untimely as
it was filed more than three years after the Office’s last merit decision dated April 18, 2003. The
Office then exercised its discretion and determined that appellant’s claim could equally well be
addressed by submitting new evidence establishing that he sustained an employment-related
injury.
LEGAL PRECEDENT
Section 8124(b)(1) of the Act, concerning a claimant’s entitlement to a hearing before an
Office representative, provides in pertinent part: “Before review under section 8128(a) of this title,
a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim before
a representative of the Secretary.”2 As section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter of right unless
the request is made with in the requisite 30 days.3
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.4 Specifically, the Board has held that the Office
has the discretion to grant or deny a hearing request on a claim involving an injury sustained
prior to the enactment of the 1966 amendments to the Act which provided the right to a hearing,5
when the request is made after the 30-day period for requesting a hearing,6 and when the request
2

5 U.S.C. § 8124(b)(1).

3

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

4

Henry Moreno, 39 ECAB 475, 482 (1988).

5

Rudolph Bermann, 26 ECAB 354, 360 (1975).

6

Herbert C. Holley, 33 ECAB 140, 142 (1981).

2

is for a second hearing on the same issue.7 The Board has held that as the only limitation on the
Office’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.8
ANALYSIS
Appellant’s February 2007 hearing request was made more than 30 days after the issuance
of the Office’s April 18, 2003 merit decision. Therefore, appellant is not entitled to a hearing as a
matter of right. The Office properly found in its March 16, 2007 decision that appellant was not
entitled to a hearing as a matter of right because his hearing request was not made within 30 days
of the Office’s April 18, 2003 decision.9
The Office also has the discretionary power to grant a hearing when a claimant is not
entitled to a hearing as a matter of right. In its March 16, 2007 decision, the Office properly
exercised its discretion by stating that it had considered the matter in relation to the issue involved
and had denied appellant’s hearing request on the basis that the issue could be resolved by
submitting additional evidence to establish that his injury was causally related to employment
factors.10 The evidence of record does not establish that the Office abused its discretion in denying
appellant’s hearing request.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing under
section 8124 of the Act.

7

Johnny S. Henderson, 34 ECAB 216, 219 (1982).

8

Daniel J. Perea, 42 ECAB 214, 221 (1990).

9

Appellant submitted a May 18, 2006 letter in which he stated that he wanted “a hearing or reconsideration” in
connection with the denial of his claimed ankle injury, but he did not unequivocally file a request for a hearing until
the Office received his February 2, 2007 letter on February 5, 2007. Even if the May 18, 2006 letter were
considered to constitute a hearing request, appellant would not have filed a hearing request in a timely manner.
10

See Steven A. Anderson, 53 ECAB 367 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 16, 2007 decision is affirmed.
Issued: January 29, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

